FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 15, 2021

                                        No. 04-21-00459-CV

JAJ EQUIPMENT, INC. f/k/a Reeves Roofing Equipment Co., Inc.; JNR Enterprises, Inc.; Joe
                 Reeves; John Reeves; and Amy Reeves-Perry,
                                   Appellants

                                                v.

                                         Refugio RAMOS,
                                             Appellee

                    From the 407th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018-CI-06998
                            Honorable Martha Tanner, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Lori I. Valenzuela, Justice

       On December 10, 2021, appellants filed “Appellants’ Emergency Motion for Stay of
Trial Court Proceedings Pending Final Disposition of ‘Appellants’ Petition for Permission to
Appeal Interlocutory Order Signed October 6, 2021.’” After considering the merits of the
motion, the motion is DENIED.


           It is so ORDERED December 15, 2021.

                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT